FILED
                            NOT FOR PUBLICATION                             DEC 16 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KEITH PRESTON NANCE,                             No. 14-16900

               Plaintiff - Appellant,            D.C. No. 2:13-cv-00313-SMM

 v.
                                                 MEMORANDUM*
ALLEN MISER; et al.,

               Defendants - Appellees.


                     Appeal from the United States District Court
                              for the District of Arizona
                   Stephen M. McNamee, District Judge, Presiding

                            Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Keith Preston Nance, an Arizona state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging First

Amendment, Fourteenth Amendment, and Religious Land Use and

Institutionalized Persons Act (“RLUIPA”) claims arising from the prison’s policies

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
regarding the observance of Ramadan. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Jones v. Williams, 791 F.3d 1023, 1030 (9th Cir.

2015). We affirm.

      The district court properly granted summary judgment on Nance’s First

Amendment claim on the basis of qualified immunity because it would not have

been clear to every reasonable prison official that providing sack meals to be

consumed pre-dawn and permitting inmates to engage in group prayer before

sunrise was unlawful. See Ashcroft v. al-Kidd, 131 S. Ct. 2074, 2080 (2011)

(explaining two-part test for qualified immunity).

      The district court properly granted summary judgment on Nance’s RLUIPA

claim because Nance failed to raise a genuine dispute of material fact as to whether

defendants’ Ramadan policies substantially burdened the exercise of his religious

beliefs. See Walker v. Beard, 789 F.3d 1125, 1134 (9th Cir. 2015) (under

RLUIPA, the prisoner bears the initial burden of showing that the prison’s policy

imposes a “substantial burden” on his religious exercise; only then will the burden

shift to the prison to demonstrate that the policy furthers a “compelling

governmental interest” by the “least restrictive means” (citation and internal

quotation marks omitted)); San Jose Christian Coll. v. City of Morgan Hill, 360

F.3d 1024, 1034 (9th Cir. 2004) (under RLUIPA, a “significant burden” exists if it


                                          2                                      14-16900
imposes “a significantly great restriction or onus” on a religious exercise).

      The district court properly granted summary judgment on Nance’s equal

protection claim because Nance failed to raise a genuine dispute of material fact as

to whether defendants intentionally discriminated against him on the basis of his

religion. See Furnace v. Sullivan, 705 F.3d 1021, 1030 (9th Cir. 2013) (“To state a

claim under 42 U.S.C. § 1983 for a violation of the Equal Protection Clause of the

Fourteenth Amendment a plaintiff must show that the defendants acted with an

intent or purpose to discriminate against the plaintiff based upon membership in a

protected class.” (citation and internal quotation marks omitted)).

      AFFIRMED.




                                           3                                    14-16900